          Case 1:16-cv-02358-RBW Document 96 Filed 07/13/20 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


  GULED HASSAN DURAN (ISN 10023),

                 Petitioner,

                      v.                                    Civil Action No. 16-2358 (RBW)

  DONALD J. TRUMP, et al.,

                 Respondents.


   JOINT MOTION TO EXTEND BY ONE WEEK THE TIME TO FILE AN AGREED-
   UPON MODIFICATION OF THE PROTECTIVE ORDER IN THIS CASE
        Pursuant to Fed. R. Civ. P. 6(b)(1)(A) and LCvR 7, the parties respectfully move to

extend the time to submit an agreed-upon modification of the Protective Order in this case,

which is currently due to be submitted by July 14, 2020, see Order, ECF No. 95, to July 21,

2020.

        The parties request the additional week to file the agreed-upon modification so that

Respondents, who on July 9, 2020, received Petitioner’s proposal for the agreed-upon

modification, may have sufficient time to coordinate and respond regarding the proposal,

particularly because persons with whom Respondents must coordinate will be unavailable until

the week beginning July 13, 2020. The parties jointly request the relief sought in this motion.

No previous extension on the parties’ time for filing the agreed-upon modification has been

requested, and the requested extension will not impact any other deadlines in this case. A

proposed Order accompanies this motion.

        Wherefore, good cause existing for the one-week extension, the Court should grant this

motion.
        Case 1:16-cv-02358-RBW Document 96 Filed 07/13/20 Page 2 of 2




Dated: July 13, 2020               Respectfully submitted,

                                   /s/ J. Wells Dixon
                                   J. Wells Dixon (Pursuant to LCvR 83.2(g))
                                   Shayana D. Kadidal (D.C. Bar No. 454248)
                                   Omar A. Farah (Pursuant to LCvR 83.2(g))
                                   CENTER FOR CONSTITUTIONAL RIGHTS
                                   666 Broadway, 7th Floor
                                   New York, NY 10012
                                   Tel: (212) 614-6423; Fax: (212) 614-6499
                                   wdixon@ccrjustice.org
                                   skadidal@ccrjustice.org
                                   ofarah@ccrjustice.org

                                   Counsel for Petitioner

                                    -and-

                                   ETHAN P. DAVIS
                                   Acting Assistant Attorney General

                                   ALEXANDER K. HAAS
                                   Director

                                   TERRY M. HENRY
                                   Assistant Branch Director

                                   /s/ Kenneth E. Sealls
                                   KENNETH E. SEALLS (D.C. Bar # 400633)
                                   Trial Attorney
                                   United States Department of Justice
                                   Civil Division, Federal Programs Branch
                                   1100 L Street, NW, Room 11520
                                   Washington, D.C. 20005
                                   Tel: (202) 305-1953; Fax: (202) 616-8460
                                   Email: Kenneth.Sealls@usdoj.gov


                                   Counsel for Respondents




                             2
